In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-18-00332-CV

J. MICHAEL FERGUSON, P.C., J.             §   On Appeal from the 17th District
MICHAEL FERGUSON, ANSON                       Court
FINANCIAL, INC. AND MBH REAL              §
ESTATE, LLC, Appellants                       of Tarrant County (017-287611-16)
                                          §
V.                                            May 20, 2021
                                          §
GHRIST LAW FIRM, PLLC, AND IAN                Memorandum Opinion by Chief Justice
GHRIST, Appellees                             Sudderth


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed in part, rendered in part and affirmed as modified. We reverse

that portion of the trial court’s judgment that grants relief against Anson and MBH

and we render judgment that Ghrist take nothing on his claims against those parties.

We modify the judgment to delete the requirement that the Ferguson Firm disgorge

$7,528.09 and to reflect that the total amount of damages awarded against the firm is

$212,586.68. We affirm the judgment as modified.
      It is further ordered that all parties shall bear their own costs of this

proceeding, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By __/s/ Bonnie Sudderth________________
                                         Chief Justice Bonnie Sudderth